Title: To Thomas Jefferson from Thomas Eston Randolph, 27 September 1822
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirShadwell Mill
27th Septr. 1822I certainly cannot withdraw from Shadwell Mill at the end of this year without loss, because I have paid considerable sums for repairs, and to render the place more comfortable, under the expectation of holding the premises five years—which would have been unnecessary, had I withdrawn last June—If however I can Procure a Tenant who will be agreable to you, and will release me from my engagements, it will give me pleasure, and I have written to Madison this day on that occasion—With respect to the allusion in your letter of yesterdays date, “that the clause of arbitration in the lease was a sufficient provision between Shoemaker, and Mr Randolph & McKinney and yourself, because understood every part in the same way, but that you and myself differ so materially, and in so many points &c”—I must in justice to myself ask leave to state, that there is but one part of that agreement with Shoemaker (a copy of which is now before me) wherein we disagree, and that disagreement is occasion’d by the condition of the Dam, a subject which at so early a period as that when Shoemaker or even when Randolph & McKinney held the premises could hardly it may be presumed, have offer’d occasion for a difference of opinion—the bad condition of the Dam was known three years ago—and Colclaser possitively refused to work upon it, which Jefferson Randolph was informed of, and Mr Bacon must recollect it—the latter can tell you that the logs or Sills in a part of the Dam which he repair’d next to the Canal—were completely decayed, that decay was the cause of the leak in the Dam, and render’d it as I before stated insufficient for the purposes of the Mill—I cannot therefore Sir conceive that there is any thing so very unreasonable, in any proposition which I have express’d; nor that an arbitration could have been attended with any of the consequences apprehended by you—I sincerely hope I shall succeed in my endeavours to arrange this matter entirely to your satisfaction—and pray you to accept assurance of my respect and esteemThos Eston Randolph